Citation Nr: 0912143	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis 
with intermittent left radiculopathy, currently rated as 60 
percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for right 
patellofemoral syndrome secondary to lumbar spondylosis. 

3.  Entitlement to a rating in excess of 10 percent for left 
patellofemoral syndrome secondary to lumbar spondylosis.   

4.  Entitlement to an increased rating for an osteoarthritic 
left talonavicular joint, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
October 1982. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office.  In December 2007, a hearing was held before 
the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded by 
the Board in April 2008 and is now ready for appellate 
review.   


FINDINGS OF FACT

1.  Unfavorable ankylosis of the entire spine is not 
demonstrated.  

2.  The medical evidence does not demonstrate moderate 
disability due to recurrent subluxation or instability of the 
right or left knee or that flexion is limited to 30 degrees 
or extension to 15 degrees in the either knee. 

3.  Marked limitation of left ankle motion is not 
demonstrated and moderately severe disability due to an 
osteoarthritic left talonavicular joint is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
lumbar spondylosis with intermittent left radiculopathy are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes (DCs) 5235-5243 
(2008).    

2.  The criteria for a rating in excess of 10 percent for 
right or left patellofemoral syndrome secondary to lumbar 
spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2008).    
 
3.  The criteria for a rating in excess of 10 percent for an 
arthritic left talonavicular joint.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5271, 
5284 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in May 2008 addressing the 
specific requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the RO advised the claimant of the 
information necessary to substantiate the claims at issue.   
She was also informed of her and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A September 
2006 letter provided the Veteran with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

Although the May 2008 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of a supplemental statement 
of the case in December 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The actions of the RO have served to provide the 
Veteran with actual notice of the information needed to 
prevail in her claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In this regard, while 
the May 2008 letter did not include the specific criteria 
necessary for increased compensation for the Veteran's 
service-connected left talonavicular joint, these criteria 
were included in the May 2007 statement of the case, followed 
by readjudication and issuance of a supplemental statement of 
the case in December 2008.  See Sanders, Prickett, supra.  As 
such, the Board finds that the duty to notify has been 
satisfied with respect to all the claims on appeal.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
has obtained the service treatment records and made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes VA and private treatment records, and 
the Veteran's own statements she presented, to include in 
sworn testimony to the undersigned in December 2007.  The 
Veteran has also been afforded VA compensation examinations, 
most recently in August and November 2008, that contain 
sufficient clinical findings to determine the proper ratings 
to be assigned for her service connected disabilities.  Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that while additional evidence was received since 
the December 2008 supplemental statement of the case that was 
not accompanied by a statement from the Veteran waiving her 
right to have this evidence reviewed by the RO, as this 
evidence is either duplicative of evidence previously 
considered or not pertinent to the claims, the Board may 
proceed with the adjudication below.  See 38 C.F.R.§ 20.1304.   

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 


A.  Lumbar Spondylosis with Intermittent Left Radiculopathy

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

Under the rating criteria for spinal diseases and injuries 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
highest assignable rating under Diagnostic Code 5243 is 60 
percent.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1. 

A rating in excess of 60 percent under the Schedule requires 
unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5240.  The notes to the 
rating criteria for spine disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, Note (1).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection was granted for lumbosacral 
strain with radiculopathy by a June 1988 rating decision.  A 
10 percent rating was assigned.  Pertinent evidence of record 
at that time included reports from an April 1988 VA 
examination of the back that showed a mild amount of 
paraspinal spasms with some limitation of lateral flexion.  
The evidence thereafter includes reports from a September 
1996 VA examination that showed limitation of forward flexion 
to 45 degrees, backward extension to 20 degrees and lateral 
flexion to 20 degrees with no apparent neurological 
complications.  A private clinical report dated in October 
1996 discusses treatment involving the spine after 1994 and 
1995 motor vehicle accidents.  Since that time, the Veteran 
was noted in this report to have sought treatment for 
sciatica on numerous occasions.   

In November 2001, the Veteran was afforded a VA examination 
of the spine that revealed lordosis, forward flexion to 90 
degrees, extension to 30 degrees and full rotation.  X-rays 
of the lumbar spine showed moderate narrowing at L4-L5 and 
L5-S1 with a vacuum phenomenon at L4-L5 and osteophyte 
formation.  A November 2001 electromyogram nerve conduction 
study of the lower extremity demonstrated no evidence of a 
lumbosacral radiculopathy.  

A January 2002 magnetic resonance imaging showed disc bulging 
from T11-T12 to L5-S1 and hypertrophy from L1-L2 to L5-S1.  
There was severe narrowing of both lateral recesses and 
moderate narrowing of the central canal at L4-L5 and severe 
narrowing of the proximal right neural foramen and severely 
narrowed recesses at L5-S1.  Following this study, a November 
2002 rating decision assigned a 60 percent rating for the 
service-connected back disability, listed therein and since 
that time as lumbar spondylosis, L4-L5 and L5-S1, with 
intermittent left radiculopathy.  This rating has been 
continued until the present time. 

Additional pertinent evidence includes a report from a 
private medical examination in August 2005 wherein the 
Veteran described having pain and spasms in her back that 
were precipitated by work.  Full flexion and extension were 
performed at that time with pain in the lumbosacral gluteal 
region on all maneuvers.  The examination showed her to be 
"quite intact" neurologically.  It was indicated that the 
Veteran "for the most part does well" between episodes of 
pain and that surgery was not indicated.  A November 2005 VA 
neurological examination showed normal motor strength, deep 
tendon reflects to 2+ in the lower extremities and a normal 
sensory examination.  

At a March 2006 VA examination, the Veteran reported a 25 
year history of chronic recurring episodes of lower back pain 
usually associated with left leg radiation.  Upon 
examination, the thoracolumbar spine was straight and supple 
with no muscle spasm.  The Veteran flinched with superficial 
pressure in the lumbar and mid thoracic region.  Forward 
flexion was to 80 degrees and extension was to 15 degrees.  
Her lateral flexion was to 15 degrees on the left and 20 
degrees on the right.  Rotation was to 20 degrees on the left 
and 30 degrees on the right.  Straight leg raising was 
normal.  The diagnoses in pertinent part included chronic 
multiple level lumbar spondylosis and degenerative disc 
diseases with intermittent left lumbar radiculopathy. 

Additional evidence includes reports from electromyographic 
testing in January 2008 that showed chronic mild left L4, L5 
and S1 radiculopathy.  At an August 2008 VA examination, the 
Veteran described having a daily "dull ache" in her 
lumbosacral spine with burning pain radiating to the left 
leg.  She described the pain as mild and reported no fatigue, 
weakness, or spasms.  Stiffness was described but it was 
indicated there were no flare-ups of her back condition.  
Upon examination of the spine, tenderness was demonstrated 
but there was no spasm, atrophy, guarding, pain with motion, 
or weakness.  The inspection of the spine showed a normal 
posture, no asymmetry, and no abnormal spinal curvatures.  
Loss of sensation in the left leg medially and top of the 
left foot was observed and the reflexes in the lower 
extremities were normal.  

Motion in the lumbar spine at the August 2008 VA examination 
was to 80 degrees of active and passive flexion; 15 degrees 
of active extension and 20 degrees of passive extension; 20 
degrees of active and passive right lateral flexion; 10 
degrees of active and passive left lateral flexion; 20 
degrees of active and passive lateral rotation to the right 
and 15 degrees of active and passive rotation to the left.  
There was no pain on any of this motion, or pain or 
additional loss of motion after repetitive use.  Following 
the examination, the diagnosis was low back pain lumbar 
spondylosis and left radiculopathy.  It was indicated that 
intervertebral disc syndrome accompanied this condition.  The 
condition was said to impact on occupational activities 
through decreased mobility, difficulty with carrying and 
lifting, and pain. 

Applying the pertinent legal criteria to the facts set forth 
above, in order to be entitled to a rating in excess of 60 
percent under the criteria for rating spine disabilities 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
the service connected disability would have to result in 
unfavorable ankylosis of the entire spine.  Such 
symptomatology is simply not demonstrated by the clinical 
evidence of record.  As such, a schedular rating in excess of 
60 percent for the service-connected low back disability 
simply cannot be assigned.  As for entitlement to increased 
compensation based on the potential assignment of a separate 
rating for lower extremity neuropathy, the criteria for a 
compensable rating for paralysis under any potentially 
applicable nerve listed at the diagnostic codes codified 
under 38 C.F.R. § 4.124a, DC 8520 is not demonstrated by the 
clinical evidence set forth above.  In this regard, reflexes 
in the lower extremities were observed to be normal at the 
August 2008 VA examination.  Moreover, a November 2005 VA 
neurological examination showed normal motor strength and 
normal deep tendon reflexes in the lower extremities.   

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
evidence, which included consideration of these principles as 
documented above, simply does not reveal findings which would 
warrant an increase in compensation under these provisions in 
excess of the 60 percent rating currently assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  A rating in excess of that currently assigned 
is, as set forth above, provided for certain manifestations 
of the Veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The Veteran has not required frequent hospitalizations due to 
her service connected low back disorder, and her 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 60 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

B.  Right and Left Patellofemoral Syndrome secondary to 
Lumbar Spondylosis

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2008).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

A December 2001 rating decision granted service connection 
for right and left patellofemoral syndrome secondary to the 
service connected back disability discussed in the section 
above.  A 10 percent rating was assigned for the right knee 
by analogy to DC 5257 and a noncompensable rating was 
assigned for the left knee by analogy to DC 5257.  

Pertinent evidence with respect to the knees includes reports 
from a November 2001 examination of the knees that revealed 
genus valgus.  There was no effusion but there was tenderness 
around the peripatellar tissues and on compression of the 
patellae with no grinding.  Valgus/varus stress at 0 and 30 
degrees were unremarkable.  The McMurray's and Lachman's test 
were negative.  Prominent tibial tubercles were observed, 
greater on the right side and there was some tenderness over 
the patellar tendon proximally at the distal end of the 
patellae.  There was no joint line tenderness.  X-rays showed 
minimal posterior spurring, slightly more prominent on the 
right than the left, but were otherwise normal, and the 
radiographic impression was "no significant or minor 
abnormality."  Thereafter, the rating for the left knee was 
increased to 10 percent under DC 5257 by a November 2002 
rating decision.  (References thereafter to the current 
rating for the left knee being noncompensable are not 
accurate.)

In March 2006, the Veteran was afforded a VA examination that 
showed full extension to 0 degrees in both knees and active 
flexion to 115 degrees in the right knee and 120 degrees in 
the left knee.  There was excellent stability in both knees 
in varus and valgus strain and no deformity in either knee or 
any evidence of joint effusion.  The anterior drawer sign and 
Lachman's test were negative.  The diagnoses included 
patellofemoral chondromalacia of each knee with mild 
degenerative patellofemoral arthritis.  

At a November 2008 VA examination, there was mild valgus of 
both knees to a position approximately 10 degrees off-center 
from normal alignment.  There was no evidence of effusion.  
There was full extension to 0 degrees in each knee and 120 
degrees of left knee flexion and 130 degrees of right knee 
flexion.  Both knees were stable to varus and valgus strain 
and the anterior cruciate ligament was intact with a negative 
anterior drawer and negative Lachman's.  Repetitive motion 
revealed significant grinding and crepitation in the left 
knee but only an occasional clicking sensation in the right 
knee.  Downward pressure upon the patellae resulted in 
complaints of pain.  The Veteran could not perform a full 
squat.  Both patellae appeared hypermobile, but neither could 
be actually subluxated medially or distally passively.  The 
Veteran did not complain of increasing fatigue on repetitive 
range of motion testing but stated that her pain was 
intensified with each provocative testing procedure.  

Applying the pertinent legal criteria to the facts summarized 
above, motion in either knee does not approach the loss of 
flexion or extension to warrant a rating in excess of 10 
percent under DCs 5260 or 5261.  In this regard, a rating in 
excess of 10 percent for loss of flexion under DC 5260 would 
require flexion to be limited to 30 degrees; in the instant 
case, flexion was to, at worst, 115 degrees in the right knee 
at the March 2006 VA examination.  Extension was full at both 
examinations described above, thereby precluding increased 
compensation under DC 5261.  A review of the remaining 
evidence of record does not reveal any reliable objective 
evidence demonstrating the range of motion findings required 
for increased compensation under DCs 5260 or 5261.  

Additionally, as subluxation or instability was not 
demonstrated by the clinical findings, to include those from 
the March 2006 and November 2008 VA examinations, entitlement 
to an increased rating for subluxation or lateral instability 
would not be warranted under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  In addition, there is no indication that 
pain in either knee with repetitive use limits motion to a 
degree that warrants a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There is 
otherwise no objective evidence which would suggest that 
entitlement to increased compensation based on "flareups" 
of pain is warranted  under the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, or 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
supra.  Accordingly, a schedular rating in excess of 10 
percent for the Veteran's service-connected left or right 
knee disorder is not warranted.  Moreover, the Board finds no 
evidence of an exceptional disability picture as she has not 
required any, much less frequent, hospitalizations due to her 
service connected knee disorders, and her service-connected 
knee residuals have not shown functional limitation beyond 
that contemplated by the 10 percent ratings currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not indicated.   

C.  Osteoarthritic Left Talonavicular Joint 

Full ankle dorsiflexion is to 20 degrees and full ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Moderate limitation of ankle motion warrants a 10 percent 
rating and marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5271.   

Moderate disability resulting from a foot injury warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  
Moderately severe disability is required for a 20 percent 
rating under DC 5284.   

The December 2001 rating decision granted service connection 
for an osteoarthritic left talonavicular joint and assigned a 
10 percent rating for this disability under DC 5284.  
Pertinent evidence reviewed at that time included service 
treatment reports reflecting left foot pain and an 
exostectomy on the left foot and private clinical reports 
dated from 1993 that included reference to an X-ray showing a 
dramatic fracture at the base of the fifth metatarsal head 
with a fair gap between bony fragments.  A November 2001 VA 
X-ray of the left foot showed degenerative changes with 
narrowing and sclerosis and spurring at the talonavicular 
joint.  A small exostosis was seen at the base of the fifth 
metatarsal laterally and inferior and posterior calcaneal 
spurring was present.  

Reports from a November 2001 VA examination show the Veteran 
reporting progressive discomfort over the dorsum of her left 
foot that becomes particularly bad with cold or humid 
weather.  The physical examination of the left foot at that 
time revealed pes planus with a prominent tarsonavicular 
joint and some possible ridging in that area.  There was a 
two inch healed surgical scar over the dorsonavicular and 
inversion and eversion were full and pain free.  There was 
point tenderness over the tarsonavicular joint and the 
immediate surrounding tissue, but there was no swelling, 
redness, or heat.  

At a March 2006 VA examination, the Veteran described 
discomfort in her left foot which she attributed to the 
wearing of heavy boots during military service.  The physical 
examination of the left foot at that time showed no 
difference in the appearance of the contour from that of the 
right foot with no swelling or deformity.  There was 20 
degrees of dorsiflexion of the left ankle and 60 degrees of 
plantar flexion.  Inversion was to 15 degrees and eversion 
was to 20 degrees.  It was indicated that the range of motion 
testing was conducted in accordance with DeLuca protocol and 
that the Veteran did not complain about pain on sequential 
repetitive testing nor did she complain of increasing 
fatigue.  The diagnoses at that time included mild 
intermittent degenerative arthritis of the left talonavicular 
joint.  At an August 2008 VA examination, the left ankle jerk 
was normal and the left plantar Babinski was normal.  The 
examination of the left foot in November 2008 differed from 
that of the right foot only to the extent that there was a 
barely visible scar over the left dorsal medial aspect of the 
talonavicular joint.  She had motion of the left ankle to 15 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
Inversion and eversion of the hind foot was to 20 degrees.  
The Veteran was unable to stand on her tiptoes but she could 
take full pressure on her heel.  She complained of pain on 
attempted active and passive motion at the mid-foot and 
swelling over the dorsum of her left foot.   

Applying the pertinent legal criteria to the facts set forth 
above, the Board concludes initially that a rating in excess 
of 10 percent for the service-connected osteoarthritic left 
talonavicular joint must be denied because "moderately 
severe" disability in the foot so as to warrant increased 
compensation under DC 5284 is not demonstrated.  As support 
for this determination, the Board notes that the recent 
clinical evidence has shown virtually no difference in the 
left foot from that of the right, with no swelling and no 
sensory or neurological deficits.  Moreover, as full ankle 
dorsiflexion is to 20 degrees and full ankle plantar flexion 
is to 45 degrees and the range of motion in the ankle 
demonstrated by the clinical evidence above was to, at worst, 
15 degrees of dorsiflexion, with no limitation of plantar 
flexion shown, "marked" limitation of motion in the left 
ankle so as to warrant a rating in excess of 10 percent for 
limitation of motion of the ankle under DC 5271 is not shown.  
The residual scarring in the left foot revealed no findings 
which would warrant compensation, and the lack of significant 
objective findings in the left foot precludes entitlement to 
an increased rating under any potentially applicable 
diagnostic code for rating foot disabilities.  There is also 
no objective evidence to suggest that increased compensation 
is warranted for the service-connected left foot disability 
under the principles of DeLuca or that referral for 
extraschedular consideration for this disability is 
warranted.   

D.  Final Considerations 

The Veteran asserts, to include in sworn testimony to the 
undersigned at her December 2007 hearing, a much more 
debilitating condition due to her service connected 
disabilities than was demonstrated by the evidence cited 
above, and the Board fully respects the Veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco, supra.  Thus, while the Board has 
considered the doctrine of reasonable doubt, it finds that 
the preponderance of the evidence is against the Veteran's 
claims for increased ratings and that this doctrine is thus 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  


ORDER

Entitlement to rating in excess of 60 percent for lumbar 
spondylosis with intermittent left radiculopathy is denied. 

Entitlement to a rating in excess of 10 percent for right 
patellofemoral syndrome secondary to lumbar spondylosis is 
denied.  

Entitlement to a rating in excess of 10 percent for left 
patellofemoral syndrome secondary to lumbar spondylosis is 
denied.  

Entitlement to a rating in excess of 10 percent for an 
osteoarthritic left talonavicular joint is denied.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


